Title: To Benjamin Franklin from Armand-Marc-Jacques, Antoine-Hyacinthe-Anne, and Jacques-Maxime-Paul de Chastenet de Puységur, 28 February 1782
From: Puységur, Armand-Marc-Jacques de Chastenet de,Puységur, Antoine-Hyacinthe-Anne de Chastenet de,Puységur, Jacques-Maxime-Paul de Chastenet de
To: Franklin, Benjamin


28 fer. 1782
Mesrs. de puysegur ont L’honneur de vous faire part de la perte quils viennent de faire de Mr Le Marquis de puysegur leur pere.
 
Addressed: A Monsieur / Monsieur franquelin / A Paçy
Notation: Puysegur Messrs. de, 28. Fevr. 1782.
